Metcalf, J.
The court are of opinion that Blake was rightly admitted as a witness. His release of all claim to any *363effects that may, in any event, remain in the hands of the plaintiff, as his assignee, is sufficient to devest his interest in such effects. And the only other question is, whether be has any further interest in the result of this suit. If his discharge is valid, he has no further interest; and its validity is not contested. Was, then, his discharge proved by competent evidence ?
As a general rule, an official certificate of what is contained in a record, deed, or other instrument, is not admissible in evidence, any further than it is made so by statute. An authenticated copy is the proper and necessary evidence. But the paper in question in this case is not within the meaning of the rule. It is called a certificate of discharge, in the insolvent law; but it is the original instrument. And when it is granted to the debtor, he is, “ thereupon, absolutely and wholly discharged.” St. 1838, c. 163, § 7. By § 14, “ the certificate of discharge, when granted by the judge, shall be recorded at length by the clerk, with the other proceedings; and copies of the record, duly certified,” &c., “ shall in all cases be admissible as evidence, primd facie, of the facts therein stated and contained.” The discharge will operate as such, though it should never be recorded; because the recording does not constitute the discharge, but is merely evidence of it. When recorded, a certified copy of the record is made admissible in evidence, by the statute; but the original is not, by the recording of it, rendered inadmissible. Letters of administration and letters testamentary are required to be recorded by registers of probate ; but the originals are constantly produced and admitted in evidence. In Brooks v. Daniels, 22 Pick. 498, and Vose v. Manly, 1 Appleton, 331, the original record of a court-martial was held to be competent evidence, although a verified copy would have been admissible. And in Lawson v. Orear, 4 Alab. 156, the original record of a suit was received in evidence.

Exceptions overruled.